HELD
BY THE COURT
[NELSON, Circuit Justice]:
That the act of congress is applicable to the case, and the libelant’s recovery cannot exceed the value of the Ann Caroline. That the valuation of the vessel, whether by consent or otherwise, for the purpose of bond or stipulation to discharge it from the custody of the marshal, is not the test of real value in cases of collision under the act. That the evidence, therefore, should have been received.
The case was - referred bad:, therefore, for a further report.